DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on October 12th, 2020 has been acknowledged.  By this amendment, claims 2 and 30 have been amended.  Accordingly, claims 1-30 are pending in the present in which claims 22-25 have been withdrawn from further consideration.  Claims 1, 22, and 26 are in independent form.  The drawings submitted on October 12th, 2020 has been acknowledged.  Although the Applicant stated that the replacement sheets for Figures 1A, 1B, 2, and 3 are submitted together in the response, however, only the replacement sheet for fig. 3 labeled as prior art has been received.  Thus, objection to figures 1A, 1B, and 2 being maintained.
Drawings
Figures 1A, 1B, and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 22-25 directed to an invention non-elected with traverse in the reply filed on March 11th, 2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Claim Objections
Claims 1 and 29 are objected to because of the following informalities:  Appropriate correction is required.
In claim 1, lines 25-26, “the first latitudinal axis” should be changed to --the first latitudinal axis of the first gate cut area-- to be consistent with the limitation as recited on lines 17-18 and improve clarity.
In claim 29, line 5, “the first latitudinal axis” should be changed to --the first latitudinal axis of the first gate cut area-- to be consistent with the limitation as recited on line 2.
Allowable Subject Matter
Claims 1-21 and 26-30 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
th, 2020 (see Applicant’s persuasive arguments in the remarks on page 12, line 16 to page 16, line 6), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “a second gate cut area disposed in the second gate, the second gate cut area having a second latitudinal axis in the second direction substantially parallel to the first latitudinal axis and disposed in the second routing track adjacent to the second metal line, the second latitudinal axis of the second gate cut area offset from the first latitudinal axis of the first gate cut area in the second direction", as recited in independent claim 1 and “a second gate cut area in the second gate in the non-diffusion region between the second PMOS active gate and the second NMOS active gate and electrically isolating the second PMOS active gate and the second NMOS active gate”, as recited in independent claim 26.
Claims 2-21 and 27-30 also allowed as being directly or indirectly dependent of the allowed independent base claims.
Conclusion
This application is in condition for allowance except for the following formal matters presented in paragraphs No. 3, 4, and 5 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schultz		U.S. Pub. 2019/0363167	Nov. 28, 2019.
Baek et al.		U.S. Pub. 2018/0342505	Nov. 29, 2018.
Huang et al.		U.S. Pub. 2017/0294429	Oct. 12, 2017.
Gupta et al.		U.S. Pub. 2016/0351490	Dec. 1, 2016.
Becker et al.		U.S. Pub. 2013/0207198	Aug. 15, 2013.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892